
	
		II
		110th CONGRESS
		1st Session
		S. 2427
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Leahy (for himself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote accessibility, accountability, and openness in
		  Government by strengthening section 552 of title 5, United States Code
		  (commonly referred to as the Freedom of Information Act), and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Openness Promotes Effectiveness in our
			 National Government Act of 2007 or the
			 OPEN Government Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the Freedom of
			 Information Act was signed into law on July 4, 1966, because the American
			 people believe that—
				(A)our
			 constitutional democracy, our system of self-government, and our commitment to
			 popular sovereignty depends upon the consent of the governed;
				(B)such consent is
			 not meaningful unless it is informed consent; and
				(C)as Justice Black
			 noted in his concurring opinion in Barr v. Matteo (360 U.S. 564 (1959)),
			 The effective functioning of a free government like ours depends largely
			 on the force of an informed public opinion. This calls for the widest possible
			 understanding of the quality of government service rendered by all elective or
			 appointed public officials or employees.;
				(2)the American
			 people firmly believe that our system of government must itself be governed by
			 a presumption of openness;
			(3)the Freedom of
			 Information Act establishes a strong presumption in favor of
			 disclosure as noted by the United States Supreme Court in United States
			 Department of State v. Ray (502 U.S. 164 (1991)), a presumption that applies to
			 all agencies governed by that Act;
			(4)disclosure,
			 not secrecy, is the dominant objective of the Act, as noted by the
			 United States Supreme Court in Department of Air Force v. Rose (425 U.S. 352
			 (1976));
			(5)in practice, the
			 Freedom of Information Act has not always lived up to the ideals of that Act;
			 and
			(6)Congress should
			 regularly review section 552 of title 5, United States Code (commonly referred
			 to as the Freedom of Information Act), in order to determine whether further
			 changes and improvements are necessary to ensure that the Government remains
			 open and accessible to the American people and is always based not upon the
			 need to know but upon the fundamental right to
			 know.
			3.Protection of
			 fee status for news mediaSection 552(a)(4)(A)(ii) of title 5, United
			 States Code, is amended by adding at the end the following:
			
				The term
				a representative of the news media means any person or entity that
				gathers information of potential interest to a segment of the public, uses its
				editorial skills to turn the raw materials into a distinct work, and
				distributes that work to an audience. The term news means
				information that is about current events or that would be of current interest
				to the public. Examples of news-media entities are television or radio stations
				broadcasting to the public at large and publishers of periodicals (but only if
				such entities qualify as disseminators of news) who make their
				products available for purchase by or subscription by or free distribution to
				the general public. These examples are not all-inclusive. Moreover, as methods
				of news delivery evolve (for example, the adoption of the electronic
				dissemination of newspapers through telecommunications services), such
				alternative media shall be considered to be news-media entities. A freelance
				journalist shall be regarded as working for a news-media entity if the
				journalist can demonstrate a solid basis for expecting publication through that
				entity, whether or not the journalist is actually employed by the entity. A
				publication contract would present a solid basis for such an expectation; the
				Government may also consider the past publication record of the requester in
				making such a
				determination.
				.
		4.Recovery of
			 attorney fees and litigation costs
			(a)In
			 generalSection 552(a)(4)(E)
			 of title 5, United States Code, is amended—
				(1)by inserting
			 (i) after (E); and
				(2)by adding at the
			 end the following:
					
						(ii)For purposes of
				this section, a complainant has substantially prevailed if the complainant has
				obtained relief through either—
							(I)a judicial order, or an enforceable
				written agreement or consent decree; or
							(II)a voluntary or unilateral change
				in position by the agency, provided that the complainant’s claim is not
				insubstantial.
							.
				(b)LimitationNotwithstanding
			 section 1304 of title 31, United States Code, no amounts may be obligated or
			 expended from the Claims and Judgment Fund of the United States Treasury to pay
			 the costs resulting from fees assessed under section 552(a)(4)(E) of title 5,
			 United States Code. Any such amounts shall be paid only from funds annually
			 appropriated for the Federal agency against which a claim or judgment has been
			 rendered.
			5.Disciplinary
			 actions for arbitrary and capricious rejections of requestsSection 552(a)(4)(F) of title 5, United
			 States Code, is amended—
			(1)by inserting
			 (i) after (F); and
			(2)by adding at the
			 end the following:
				
					(ii)The Attorney General shall—
						(I)notify the Special Counsel of each
				civil action described under the first sentence of clause (i); and
						(II)annually submit a report to Congress
				on the number of such civil actions in the preceding year.
						(iii)The Special Counsel shall annually
				submit a report to Congress on the actions taken by the Special Counsel under
				clause
				(i).
					.
			6.Time limits for
			 agencies to Act on requests
			(a)Time
			 Limits
				(1)In
			 GeneralSection 552(a)(6)(A)(i) of title 5, United States Code,
			 is amended by striking “determination;” and inserting “determination. The
			 20-day period shall commence on the date on which the request is first received
			 by the appropriate component of the agency, but in any event no later than ten
			 days after the request is first received by any component of the agency that is
			 designated in the agency’s FOIA regulations to receive FOIA requests. The
			 20-day period shall not be tolled by the agency except—
					
						(I)that the agency may make one request
				to the requester for information and toll the 20-day period while it is
				awaiting such information that it has reasonably requested from the FOIA
				requester; or
						(II)if necessary to clarify with the
				requester issues regarding fee assessment. In either case, the agency’s receipt
				of the requester’s response to the agency’s request for information or
				clarification ends the tolling
				period;
						.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect 1
			 year after the date of enactment of this Act.
				(b)Compliance with
			 Time Limits
				(1)In
			 general
					(A)Search
			 feesSection 552(a)(4)(A) of title 5, United States Code, is
			 amended by adding at the end the following:
						
							(viii)an agency
				shall refund search fees under this subparagraph if the agency fails to comply
				with any time limit under paragraph (6), provided that—
								(I)no unusual or
				exceptional circumstances (as those terms are defined for purposes of
				paragraphs (6)(B) and (C), respectively) apply to the processing of the
				request; and
								(II)such refunds
				shall be paid from annual appropriations provided to that
				agency.
								.
					(B)Public
			 LiaisonSection 552(a)(6)(B)(ii) of title 5, United States Code,
			 is amended by inserting between the first and second sentences the following:
			 To aid the requester, each agency shall make available its FOIA Public
			 Liaison, who shall assist in the resolution of any disputes between the
			 requester and the agency..
					(2)Effective date
			 and applicationThe amendment made by this subsection shall take
			 effect 1 year after the date of enactment of this Act and apply to requests for
			 information under section 552 of title 5, United States Code, filed on or after
			 that effective date.
				7.Individualized
			 tracking numbers for requests and status information
			(a)In
			 GeneralSection 552(a) of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(7)Each agency shall—
						(A)establish a system to assign an
				individualized tracking number for each request received that will take longer
				than ten days to process and provide to each person making a request the
				tracking number assigned to the request; and
						(B)establish a telephone line or Internet
				service that provides information about the status of a request to the person
				making the request using the assigned tracking number, including—
							(i)the date on which the agency
				originally received the request; and
							(ii)an estimated date on which the
				agency will complete action on the
				request.
							.
			(b)Effective Date
			 and ApplicationThe amendment made by this section shall take
			 effect 1 year after the date of enactment of this Act and apply to requests for
			 information under section 552 of title 5, United States Code, filed on or after
			 that effective date.
			8.Reporting
			 requirements
			(a)In
			 GeneralSection 552(e)(1) of title 5, United States Code, is
			 amended—
				(1)in subparagraph
			 (B)(ii), by inserting after the first comma the number of occasions on
			 which each statute was relied upon,;
				(2)in subparagraph
			 (C), by inserting and average after
			 median;
				(3)in subparagraph
			 (E), by inserting before the semicolon , based on the date on which the
			 requests were received by the agency;
				(4)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (N) and (O), respectively;
			 and
				(5)by inserting
			 after subparagraph (E) the following:
					
						(F)the average
				number of days for the agency to respond to a request beginning on the date on
				which the request was received by the agency, the median number of days for the
				agency to respond to such requests, and the range in number of days for the
				agency to respond to such requests;
						(G)based on the
				number of business days that have elapsed since each request was originally
				received by the agency—
							(i)the number of
				requests for records to which the agency has responded with a determination
				within a period up to and including 20 days, and in 20-day increments up to and
				including 200 days;
							(ii)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 200 days and less than 301 days;
							(iii)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 300 days and less than 401 days; and
							(iv)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 400 days;
							(H)the average
				number of days for the agency to provide the granted information beginning on
				the date on which the request was originally filed, the median number of days
				for the agency to provide the granted information, and the range in number of
				days for the agency to provide the granted information;
						(I)the median and
				average number of days for the agency to respond to administrative appeals
				based on the date on which the appeals originally were received by the agency,
				the highest number of business days taken by the agency to respond to an
				administrative appeal, and the lowest number of business days taken by the
				agency to respond to an administrative appeal;
						(J)data on the 10
				active requests with the earliest filing dates pending at each agency,
				including the amount of time that has elapsed since each request was originally
				received by the agency;
						(K)data on the 10
				active administrative appeals with the earliest filing dates pending before the
				agency as of September 30 of the preceding year, including the number of
				business days that have elapsed since the requests were originally received by
				the agency;
						(L)the number of
				expedited review requests that are granted and denied, the average and median
				number of days for adjudicating expedited review requests, and the number
				adjudicated within the required 10 days;
						(M)the number of fee
				waiver requests that are granted and denied, and the average and median number
				of days for adjudicating fee waiver
				determinations;
						.
				(b)Applicability
			 to Agency and Each Principal Component of the AgencySection
			 552(e) of title 5, United States Code, is amended—
				(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			 and
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)Information in
				each report submitted under paragraph (1) shall be expressed in terms of each
				principal component of the agency and for the agency
				overall.
						.
				(c)Public
			 Availability of DataSection 552(e)(3) of title 5, United States
			 Code, (as redesignated by subsection (b) of this section) is amended by adding
			 after the period In addition, each agency shall make the raw statistical
			 data used in its reports available electronically to the public upon
			 request..
			9.Openness of
			 agency records maintained by a private entitySection 552(f) of title 5, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
			
				(2)record
				and any other term used in this section in reference to information
				includes—
					(A)any information
				that would be an agency record subject to the requirements of this section when
				maintained by an agency in any format, including an electronic format;
				and
					(B)any information
				described under subparagraph (A) that is maintained for an agency by an entity
				under Government contract, for the purposes of records
				management.
					.
		10.Office of
			 Government Information Services
			(a)In
			 GeneralSection 552 of title 5, United States Code, is amended by
			 adding at the end the following:
				
					(h)There is
				established the Office of Government lnformation Services within the National
				Archives and Records Administration. The Office of Government Information
				Services shall review policies and procedures of administrative agencies under
				section 552, shall review compliance with section 552 by administrative
				agencies, and shall recommend policy changes to Congress and the President to
				improve the administration of section 552. The Office of Government Information
				Services shall offer mediation services to resolve disputes between persons
				making requests under section 552 and administrative agencies as a
				non-exclusive alternative to litigation and, at the discretion of the Office,
				may issue advisory opinions if mediation has not resolved the dispute.
					(i)The Government
				Accountability Office shall conduct audits of administrative agencies on the
				implementation of section 552 and issue reports detailing the results of such
				audits.
					(j)Each agency
				shall—
						(1)Designate a Chief
				FOIA Officer who shall be a senior official of such agency (at the Assistant
				Secretary or equivalent level).
						(a)General
				DutiesThe Chief FOIA Officer of each agency shall, subject to
				the authority of the head of the agency—
						(A)have agency-wide
				responsibility for efficient and appropriate compliance with the FOIA;
							(B)monitor FOIA
				implementation throughout the agency and keep the head of the agency, the chief
				legal officer of the agency, and the Attorney General appropriately informed of
				the agency’s performance in implementing the FOIA;
							(C)recommend to the
				head of the agency such adjustments to agency practices, policies, personnel,
				and funding as may be necessary to improve its implementation of the
				FOIA;
							(D)review and report
				to the Attorney General, through the head of the agency, at such times and in
				such formats as the Attorney General may direct, on the agency’s performance in
				implementing the FOIA; and
							(E)facilitate public
				understanding of the purposes of the FOIA’s statutory exemptions by including
				concise descriptions of the exemptions in both the agency’s FOIA handbook
				issued under section 552(g) of title 5, United States Code, and the agency’s
				annual FOIA report, and by providing an overview, where appropriate, of certain
				general categories of agency records to which those exemptions apply.
							(2)Designate one or
				more FOIA Public Liaisons who shall be appointed by the Chief FOIA
				Officer.
						(b)General
				DutiesFOIA Public Liaisons shall report to the agency Chief FOIA
				Officer and shall serve as supervisory officials to whom a FOIA requester can
				raise concerns about the service the FOIA requester has received from the FOIA
				Requester Center, following an initial response from the FOIA Requester Center
				Staff. FOIA Public Liaisons shall be responsible for assisting in reducing
				delays, increasing transparency and understanding of the status of requests,
				and assisting in the resolution of disputes.
					(c)Effective
				DateThe amendments made by this section shall take effect on the
				date of enactment of this
				Act.
					.
			11.Report on
			 personnel policies related to FOIANot later than 1 year after the date of
			 enactment of this Act, the Office of Personnel Management shall submit to
			 Congress a report that examines—
			(1)whether changes
			 to executive branch personnel policies could be made that would—
				(A)provide greater
			 encouragement to all Federal employees to fulfill their duties under section
			 552 of title 5, United States Code; and
				(B)enhance the
			 stature of officials administering that section within the executive
			 branch;
				(2)whether
			 performance of compliance with section 552 of title 5, United States Code,
			 should be included as a factor in personnel performance evaluations for any or
			 all categories of Federal employees and officers;
			(3)whether an
			 employment classification series specific to compliance with sections 552 and
			 552a of title 5, United States Code, should be established;
			(4)whether the
			 highest level officials in particular agencies administering such sections
			 should be paid at a rate of pay equal to or greater than a particular minimum
			 rate;
			(5)whether other
			 changes to personnel policies can be made to ensure that there is a clear
			 career advancement track for individuals interested in devoting themselves to a
			 career in compliance with such sections; and
			(6)whether the
			 executive branch should require any or all categories of Federal employees to
			 undertake awareness training of such sections.
			
